NO. 12-13-00321-CR

                        IN THE COURT OF APPEALS

           TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

PERRY HAGGERTON,                                   §            APPEAL FROM THE 217TH
APPELLANT

V.                                                 §            JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                           §           ANGELINA COUNTY, TEXAS

                                    MEMORANDUM OPINION
                                        PER CURIAM
        This appeal is being dismissed for want of jurisdiction. Appellant was convicted of sexual
assault, and his sentence was imposed in open court on July 19, 2013.
        Texas Rule of Appellate Procedure 26.2 provides that an appeal is perfected when notice of
appeal is filed within thirty days after the day sentence is imposed or suspended in open court
unless a motion for new trial is timely filed. TEX. R. APP. P. 26.2(a)(1). Appellant did not file a
motion for new trial. Therefore, Appellant’s notice of appeal was due to have been filed on or
before August 19, 2013. See TEX. R. APP. P. 21.4(a), 26.2(a)(1). Appellant did not file his notice
of appeal until October 24, 2013, and did not file a motion for extension of time to file his notice of
appeal. See TEX. R. APP. P. 26.3 (appellate court may extend time for filing notice of appeal if,
within fifteen days after deadline for filing notice of appeal, appellant files notice of appeal in trial
court and motion complying with Texas Rule of Appellate Procedure 10.5(b) in appellate court).
Therefore, his notice of appeal was untimely.
        On October 25, 2013, this court notified Appellant that his notice of appeal was untimely
and that there was no timely motion for an extension of time to file the notice of appeal as
permitted by Rule 26.3. Appellant was further informed that the appeal would be dismissed
unless, on or before November 4, 2013, the information filed in this appeal was amended to show
the jurisdiction of this court. The deadline has passed, and Appellant has neither shown the
jurisdiction of this court nor otherwise responded to its October 25, 2013 notice.
         Because this court has no authority to allow the late filing of a notice of appeal except as
provided by Rule 26.3, the appeal must be dismissed. See Slaton v. State, 981 S.W.2d 208, 210
(Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).
Accordingly, the appeal is dismissed for want of jurisdiction.
Opinion delivered November 6, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)



                                                           2
                                  COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                           JUDGMENT

                                         NOVEMBER 6, 2013


                                         NO. 12-13-00321-CR


                                      PERRY HAGGERTON,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee

                            Appeal from the 217th Judicial District Court
                         of Angelina County, Texas. (Tr.Ct.No. 2011-0578)

                       THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this court that this court is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                       It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.